DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of product claims 1-10 in the reply filed on 5/27/2022 is acknowledged. Claims 11 and 16 are generic with claim 11 being a linking claim, and as such are being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: POWER SEMICONDUCTOR DEVICE HAVING DIE CARRIER WITH SLEEVE AND SEALING.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4. 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thoben (US 2009/0085189), hereinafter Thoben, in view of Berry (US 2003/0057572), hereinafter Berry. 

Regarding claims 1 and 4, Thoben (refer to Figure 1) teaches a power semiconductor device (para 1 and para 17), comprising: 
a die carrier (comprising 3 – see para 17); 
a power semiconductor chip (18, see para 18, especially 1st sentence) coupled to the die carrier by a first solder joint (23, see para 18); 
a sleeve (6, see para 18) for a pin (7, para 19), the sleeve being coupled to the die carrier by a second solder joint (25, see para 18).
Thoben does not teach “a sealing” for “mechanically attaching” the sleeve to the die carrier, “the sealing being arranged at a lower end” of the sleeve, wherein the lower end faces the die carrier, and wherein “the sealing does not cover” the power semiconductor chip (as recited in claim 1), wherein (as recited in claim 4) “the sealing does not touch” the power semiconductor chip.
.  Berry teaches a similar semiconductor device (see Figures 9-12; also see para 2 for background) comprising a die carrier (30 of Figures 9-10, see para 12 or 50 of Figure 11-12, see para 14), a semiconductor chip (56 of Figure 12, see para 14) coupled to the die carrier by a first solder joint (para 2 and 14), and a metal part such as a pins (36 of Figures 9-10, see para 12 or 52 of Figure 11-12, see para 14) coupled to the die carrier by a second solder joint (42 of Figures 9-10, described in para 12 as “solder joint 42”). Berry recognizes that it is known in the art to use (for the first solder joint) a solder material having a melting point low enough to ensure melting of second solder joint does not occur during processing of first solder joint (para 2), but if that is difficult to ensure (para 2), suggests additionally the use of a reinforcement feature such as a sealing (44, para 12, and sealing material may “a polymer material” – see para 8) for mechanically attaching the metal part (36 of Figures 9-10 or 52 of Figures 11-12) to the die carrier ((30 of Figures 9-10 or 50 of Figures 11-12), the sealing being arranged at a lower end of the metal part, wherein the lower end faces the die carrier (see Figure 10 or 12), and wherein the sealing only covers the immediate vicinity (best seen in Figure 10 or 12) of the lower end of the metal part; i.e. does not cover other parts such as the power semiconductor chip. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Thoben to include “a sealing” for “mechanically attaching” the sleeve to the die carrier, “the sealing being arranged at a lower end” of the sleeve, wherein the lower end faces the die carrier, and wherein “the sealing does not cover other elements of the circuit such as ” the power semiconductor chip. The ordinary artisan would have been motivated to modify Thoben for at least the purpose of providing an additional mechanical attachment of the sleeve to the die carrier so that will constrain movement of the sleeve associated with solder melt during subsequent processing (see para 12 of Berry, especially last sentence).  

Regarding claim 2, Thoben (refer to Figure 1), as modified above for claim 1 to including the sealing, teaches that the power semiconductor device of claim 1, wherein the sealing covers the second solder joint. Note that the rejection of claim 1 already describes the use of the “sealing” as a reinforcement features for the “second solder joint”. As such, the reason why it would have been obvious and the corresponding motivation to modify for one of ordinary skills in the art at the time of the effective filing of the claimed invention would be similar to that outlined for claim 1. 

Regarding claim 3, Thoben (refer to Figure 1), has been modified above for claim 1 to including the sealing, and Berry further teaches the sealing may comprise a polymer (as also explained for claim 1, sealing material may “a polymer material” – see para 8 of Berry).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Thoben so that the sealing may comprise a polymer. The ordinary artisan would have been motivated to modify Thoben for at least the purpose of providing an additional mechanical attachment of the sleeve to the die carrier using a commonly available, inexpensive high strength material that is easily molded in various shapes and that will constrain movement of the sleeve associated with solder melt during subsequent processing (see para 12 of Berry, especially last sentence).  

Regarding claim 9, Thoben (refer to Figure 1) teaches the power semiconductor device of claim 1, further comprising: a baseplate (comprising 2, described as “base-plate 2” in para 17), wherein the die carrier (comprising 3) is attached to the baseplate by a third solder joint (21, described as “base-plate solder 21” in para 17).

Regarding claim 11, all limitations have been addressed in rejection of claim 1.
Regarding claim 16, all limitations have been addressed in rejection of claim 9.


Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thoben in view of Berry, as applied to claim 1, and further in view of Hartung (US 2018/0033711), hereinafter Hartung.

Regarding claims 5-6, Thoben (refer to Figure 1) teaches the power semiconductor device of claim 1, but does not teach “an encapsulant encapsulating the power semiconductor chip, wherein the encapsulant has a different material composition than the sealing” (as recited in claim 5), wherein (as recited in claim 6), “the sealing has a higher tensile strength than the encapsulant”. Hartung teaches that in a power semiconductor device, the electrical contacts utilizing high voltages in the region of the power semiconductor chip may be very closely spaced (described as “narrow distances” in para 43) compared to other parts, the encapsulation material requires not only good mechanical strength but also higher dielectric strength compared to a region where conductors are not as closely spaced, for proper insulation of high voltage terminals (see para 43, especially 1st sentence); and as such, the encapsulant material used in the power semiconductor chip region may have to tailored with respect to it’s properties such as using a harder encapsulation (para 45), having high mechanical strength (para 45) and specific CTE (para 46). Hartung also teaches that a higher modulus of elasticity is desired for the encapsulation that encapsulates the region where greater strength is required (para 42). Given that material properties of an encapsulating material such as tensile strength are a known results effective variable and its dependence on type of part being encapsulated (i.e. a part having closely spaced electrical contacts vs not so closely spaced electrical contacts) is also known (as explained above), varying the encapsulant (such as the one encapsulating the power semiconductor chip vs that for sealing) for a specific property such as tensile strength (i.e. the encapsulant has a different material composition than the sealing) would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to not only use an encapsulant encapsulating the power semiconductor chip, but also wherein the encapsulant has a different material composition than the sealing, wherein the sealing has a higher tensile strength than the encapsulant.  The ordinary artisan would have been motivated to modify Thoben at least for the purpose of encapsulating the power semiconductor chip with an encapsulant material that has high dielectric strength that provides dielectric isolation between high voltage components (but not necessarily very high strength), while using a high tensile strength material for sealing so that it has high mechanical strength that is required for input/output contacts that have to bear mechanical loads during electrical connection processes but do not need a high dielectric constant as input/output connections on the die carrier can have significantly high spacing available compared to contacts on the power semiconductor chip.
.
Regarding claims 7-8, Thoben (refer to Figure 1) teaches the power semiconductor device of claim 1, but does not teach that the die carrier is “a direct aluminum bond (DAB) substrate, a direct copper bond (DCB) substrate, or an active metal brazing (AMB) substrate” (as recited in claim 7), wherein (as recited in claim 8) “the sleeve is arranged on an upper conductive layer of the die carrier, and wherein the sealing is at least partially arranged on the upper conductive layer”. Hartung teaches that in a power semiconductor device, it is known in the art to use a die carrier that is a direct aluminum bond (DAB) substrate, a direct copper bond (DCB) substrate, or an active metal brazing (AMB) substrate (para 23, especially last sentence). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Thoben so that the die carrier is “a direct aluminum bond (DAB) substrate, a direct copper bond (DCB) substrate, or an active metal brazing (AMB) substrate”; and as such, the sealing (as modified for claim 1) would now be such that the sleeve is arranged on an upper conductive layer of the die carrier, and wherein the sealing is at least partially arranged on the upper conductive layer (so that the sleeve is attached conductively to the upper conductive layer). The ordinary artisan would have been motivated to modify Thoben for at least the purpose of using a known type of ceramic substrate (para 23), which enables the substrate to be thin as well known ceramic materials like boron nitride are known to have excellent dielectric and thermal properties, while also using high conductivity metals like copper or aluminum as metallization to which external contacts such as sleeves can be electrically bonded for electrical input and output connections.

Regarding claim 10, Thoben (refer to Figure 1) teaches the power semiconductor device of claim 1, further comprising: a frame (14, see para 17), wherein the power semiconductor chip (18) is arranged within a cavity formed by the frame, and wherein the pin (7) is configured to extend out of (best seen near top of Figure 1) the frame (14). Thoben does not teach that the frame is a “plastic frame”. Hartung (refer to Figure 1C) teaches that in a power semiconductor device, it is known in the art to use a similar frame (6, see para 30) further teaching that the frame may be a dielectric that has an encapsulation type material (para 30). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Thoben so that the frame is a “plastic frame”. The ordinary artisan would have been motivated to modify Thoben for at least the purpose of using a common encapsulation plastic material such as epoxy, which is compatible with other encapsulating materials in terms of common properties like coefficient of thermal expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892